Reason for Allowance

The applicant amended claims 1, 11, 20 and 21 in the amendment received on 2/26/2021.

Claims 1-23 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Moroney et al., U.S. No. 2012/0079054) does not teach nor suggest in detail “control respective power of the plurality of the storages according to a user input via the storage screen, wherein the first group includes at least one social network service (SNS)” in combination with all the elements of each independent claim as argued by Applicant (see pages 8-10 of applicant’s argument dated 2/26/2021).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The above features in conjunction with all other limitations of the dependent and independent claims 1-23 are hereby allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
5/7/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447